ORDER
CABOT, District Judge.
Hearing was held before the court on June 10,1971, on recommendations of the parties for implementation of the Fifth Circuit Court order of August 18, 1970, 432 F.2d 362, and the orders of this court of August 28 and September 4, 1970, and on the plaintiffs’ motion of May 20,1971.
Testimony of certain school board staff members was taken, written statistical information received, and oral argument of counsel heard. The parties stipulated that:
A. Markham Elementary School be eliminated from the clustering and left in its present status because of its special program for children of migrant laborers.
B. Kindergarten children be allowed to attend the school serving their residential district. The kindergarten program is being fully activated for the *2521971-1972 school year, increasing the units from 50 to 122. A unit is composed of one teacher instructing 25 children for a 2y2 hour session in the morning and another 25 children in the afternoon. Transportation required if this stipulation were not adopted would be four trips per day per unit, a requirement beyond the capacity of the school system to provide.
The elementary schools were left in almost all instances in the clusters as assigned by the Fifth Circuit in its August 18, 1970, order, but a massive splitting of grades within the clusters was undertaken. This technique achieves approximately the same degree of desegregation, drastically reduces transportation and other costs, allows more children to have a program continuity within one school, and assures other sound educational values. In some instances students were assigned to schools outside the cluster in order to achieve a better racial balance.
With the amendments here adopted, the student bodies of all high schools (17) are desegregated. All junior high and middle schools (24) are desegregated except the new Pembroke Pines, which will be all white. Of the 87 elementary schools no student body is all black, two are 92% black, two are 88% black, one is 61% black, and all others are less than 50% black. There are nine elementaries with all-white student bodies. For the 1971-1972 school year, the Broward County school system will have a black population of 27,159, of whom 24,775, or 91.2%, will attend schools in which the student population is over 50% white.
Accordingly, it is ORDERED and ADJUDGED that the Broward County School Desegregation Plan as heretofore adopted by the orders of the court of April 30, August 28, and September 4, 1970, is amended as follows:
1. The stipulations of the parties as to the operation of Markham Elementary in accordance with its existing plan and assignment of kindergarten children to the schools serving their residential districts are approved.
2. Dillard High School shall be operated as a desegregated four year high school, with boundaries as set forth in defendants’ Exhibit 16. Appropriate adjustments to boundaries of the adjoining high schools, Fort Lauderdale, Stranahan, Boyd Anderson, and South Plantation, shall be made as set forth in defendants’ Exhibit 16.
3. The elementary schools as appear on attached defendants’ Exhibit 14 shall be operated with grade assignments as indicated. Student population figures for schools not in the cluster, which appear on the bottom of the schedules, show the effect on those schools of the students assigned out of the cluster to achieve a closer racial balance. Boundaries for the schools shall be in accordance with defendants’ Exhibit 15.
4. The court concludes and declares that the Broward County School Desegregation Plan as adopted by orders of the court of April 30, August 28, and September 4, 1970, and this order, constitutes a unitary school system in accordance with the United States Constitution.
5. The Board of Public Instruction of Broward County, Florida, and Benjamin C. Willis, Superintendent of Schools, are directed to carry out the terms of this order effective immediately and to take all necessary interim steps to assure that the plan will be fully operational for the opening day of school for the 1971-1972 school year.
6. Plaintiffs’ motion of May 20, 1971, is hereby denied, except as to certain provisions expressly granted in the foregoing.
7. The court reserves jurisdiction of the parties and the cause to assure that the school system is operated as a unitary system in accordance with the United States Constitution.

*253



*254



*255



*256



*257



*258



*259



*260


*261THE SCHOOL BOARD OF BROWARD COUNTY, FLORIDA PROJECTED ENROLLMENT 1971-72

*262



*263



*264